Citation Nr: 0716808	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-27 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from November 1962 to November 
1964, and from February 1965 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appeal was remanded by the Board in January 2005 to obtain 
additional information.   

The issue of service connection for hypertension addressed in 
the REMAND portion of the decision below is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1. Service connection for hypertension was denied by rating 
decision of May 1996; that decision became final in the 
absence of a timely filed notice of disagreement and 
substantive appeal.

2. Evidence that has been received since the May 1996 rating 
decision denial is not cumulative and redundant and is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for hypertension.


CONCLUSIONS OF LAW

1. The May 1996 rating decision denial of service connection 
for hypertension is final. 38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the May 1996 decision is new and 
material and the claim of service connection for hypertension 
is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. §§ 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2001 rating decision, the RO denied the 
veteran's claim of service connection for hypertension based 
on the merits of the claim. However, the record shows that 
the claim of service connection for hypertension was 
previously before the RO. In May 1996, the RO denied the 
claim of service connection for hypertension. In a May 1996 
notification letter, the RO informed the veteran that service 
connection for hypertension had been denied. The veteran was 
afforded reasons for the denial, and notification of his 
appellate rights. See 38 U.S.C.A. § 5104 (West 2002); 38 
C.F.R. § 3.103(f) (2006). In the absence of a timely notice 
of disagreement or substantive appeal, the May 1996 rating 
denial became final. 38 U.S.C.A. § 7105 (West 2002).

The RO has adjudicated the issue of service connection for 
hypertension on the merits, and the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits. As a result, 
the Board is required to determine whether new and material 
evidence has been presented. See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996). 

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. Barnett, supra. The 
Board intimates no prejudice to the veteran in proceeding in 
this manner since the matter has already been considered on 
the merits by the RO which is a greater review. See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001). 
The Board notes that during the veteran's claim, the 
provisions of38 C.F.R. § 3.156(a) were amended. See 66 Fed. 
Reg. 45620-45632 (August 29, 2001). However, the amended 
version is only applicable to claims filed on or after August 
29, 2001. The change in the regulation therefore does not 
impact the present case since the veteran's request to reopen 
was received prior to August 29, 2001.

Review of the May 1996 rating decision reveals that service 
medical records of the veteran were considered. The service 
medical records are absent for medical evidence of 
hypertension or a cardiovascular disorder. Complaints of 
chest pain are recorded during service, some without any 
diagnoses. Clinical records many years after service show 
elevated blood pressure readings and diagnoses and treatment 
of hypertension. 

Since the May 1996 rating denial, additional evidence has 
been received. Among the evidence received is a November 1996 
VA medical examination report. The medical history in the 
report reveals the veteran reported a history of hypertension 
back to the 1960's, and dating to service, when he received 
treatment for cluster headaches. The clinical diagnoses 
included hypertension. It was indicated in the diagnosis that 
the veteran stated the condition had been ongoing since the 
late 1960's. Reliance on a veteran's statements renders a 
medical report incredible only if the Board rejects the 
statements of the veteran. See Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).  Such consideration would contemplate a 
review by the Board on the merits of the case. The additional 
evidence received provides at least a reasonable inference of 
a nexus or etiological relationship between current 
disability and service. As a result, this additional evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2001). In that new and material 
evidence has been received, the Board determines that the 
veteran's claim of service connection for hypertension is 
reopened.

As the Board has not taken any adverse action on this claim, 
it is concluded that any deficiencies in the duties to notify 
and to assist the claimant that may exist in this case are 
not prejudicial to the veteran at this time. Consequently, 
the Board will not address whether duties to notify and 
assist have been completed at this time.


ORDER

New and material evidence has been received and to this 
extent the claim of service connection for hypertension is 
granted.


REMAND

The veteran's service medical records are absent for any 
diagnoses of hypertension or cardiovascular disease for that 
matter. The service medical records do reveal complaints of 
chest pain, some without any associated diagnoses or 
explanation. The Board is prohibited from reaching its own 
unsubstantiated medical conclusions. See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991). VA must provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159. In light of the service chest pain complaints, and 
post-service medical evidence of hypertension and 
cardiovascular disease, the Board concludes that obtaining 
additional clinical information would be helpful.

Accordingly, the case is REMANDED for the following action:

1.   The RO must review the claims file to 
ensure compliance with the mandates of the 
VCAA. In particular, the RO should ensure 
that the notification requirements and 
development procedures of VCAA are fully 
satisfied and send the veteran a letter 
detailing the provisions of VCAA and the 
associated implementing regulations. The 
VCAA notice should pertain to the veteran's 
claim of service connection for 
hypertension. See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims(s) 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2. The veteran should be scheduled for a 
VA cardiovascular examination. It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination. Any 
medically indicated special tests or 
studies should be accomplished. After 
reviewing the claims file and examining 
the veteran, the examiner should indicate 
whether it is at least as likely as not (a 
50 percent or higher degree of 
probability) that any current 
cardiovascular disability, including 
hypertension, is causally related to 
service. The rationale for the opinion 
should be set forth.

3.  After completion of the above, the RO 
should review the expanded record and 
render a determination on the merits 
regarding service connection for 
hypertension. If the benefit sought is not 
granted, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond. 
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


